Judgment unanimously affirmed.
Memorandum: On appeal from a judgment convicting him of criminal mischief in the third degree, defendant argues that prosecutorial misconduct in cross-examining him deprived him of a fair trial and that he was denied effective assistance of counsel. Although the prosecutor erred in asking defendant to characterize the People’s witnesses as mistaken and whether defendant considered himself an honest person (see, People v Montgomery, 103 AD2d 622; People v Balkum, 94 AD2d 933), the errors are rendered harmless by the overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Moreover, on this record we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137). (Appeal from judgment of Jefferson County Court, Clary, J. — criminal mischief, third degree.) Present — Dillon, P. J., Boomer, Green, Pine and Davis, JJ.